86 F.Supp.2d 1344 (2000)
LTV STEEL CO., et al., Plaintiffs,
v.
UNITED STATES, Defendant,
and
Thyssen Stahl AG., et al., Defendant-Intervenors.
Slip Op. 00-11,
No. 93-09-00568.
United States Court of International Trade.
February 1, 2000.

ORDER
CARMAN, Chief Judge.
On April 12, 1999, the United States Court of Appeals for the Federal Circuit filed an opinion and entered judgment affirming in part the judgment of this Court in British Steel plc v. United States, 936 F.Supp. 1053 (C.I.T.1996), and remanding it in part for further proceedings. On July 30, 1999, to implement the decision of the Federal Circuit, this Court issued a remand order to the U.S. Department of Commerce ("Commerce"), with the consent of the parties, containing the following terms:
{I}t is hereby
ORDERED that this matter is remanded to the Department of Commerce for the recalculation of repayment based upon (1) the use of purchase price paid for Saarstahl SVK, and (2) the net worth of Saarstahl SVK; and it is further
ORDERED that the parties shall be allowed to submit an English-language translation of the financial statements already on the record for use in determining the net worth of Saarstahl SVK, as well as a written explanation of how net worth can be calculated from such financial statements.
Pursuant to the consent order, Commerce made a redetermination and transmitted the results (the "Redetermination Results") to this Court on November 5, 1999.
Accordingly, the Court having reviewed the Redetermination Results, the record supporting the Redetermination Results, and the materials that have been filed by the parties, and Commerce having complied with the Court's remand order, it is hereby:
ORDERED, that the Redetermination Results issued by Commerce are hereby affirmed; and
ORDERED, that the case is dismissed.